McAdam, Ch. J.
While a witness as well as a party in supplementary proceedings may be required to produce books and papers by a subpoena duces tecum, or by an order (Code, § 867; 6 Civ. Pro. R. 360), the court or referee may relieve him wholly or partly from the obligation imposed (Code, § 867; 11 Week. Dig. 398). The subpoena served herein is broad and not' specific in its command, nor is it certain that any of the books sought will aid the judgment creditor. The witness may, therefore, proceed with his examination, and if it appears thereat that any particular book or books are necessary for the legitimate purposes of the examination, the subpoena will be limited thereto and satisfied by their production; and if none are required, the witness will be wholly relieved from their production. Banks and merchants (particularly if strangers to the litigation), should not be required to bring to court all their books at the instance of any judgment creditor who is willing to pay fifty cents (6 Abb. A. C. 437) for the liberty of inspecting them. The court or referee, and not the creditor, is to be the judge of the propriety of exercising this extraordinary and *301economical power of inspection, which, in order, to prevent abuse, must be limited to the exigencies of each particular case. . ,